—Application by the defendant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 6, 2005 (People v Rogers, 19 AD3d 437 [2005]), affirming a judgment of the Supreme Court, Queens County, rendered February 6, 2003.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *864effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Skelos, Fisher and Dillon, JJ., concur.